DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a network fabric storage system, comprising: a system chassis; a plurality of primary flash-based storage devices that are housed in the system chassis and that each include a respective primary flash-based storage device chassis that does not house a Flash Translation Layer (FTL) processor; at least one cache device that is housed in the system chassis and that is not housed in the respective primary flash-based storage device chassis included on any of the plurality of primary flash-based storage devices; a mid-plane that is housed in the system chassis; and a Link Control Card (LCC) that is housed in the system chassis and coupled to each of the plurality of primary flash-based storage devices and the at least one cache device via the mid-plane, wherein the LCC includes an FLT processor that is configured to: receive first data from at least one host device; process the first data for storage in the at least one cache device such that the first data is transmitted via the mid-plane and stored in the at least one cache device; determine that the first data should be stored in a first primary flash-based storage device included in the plurality of primary flash-based storage devices; and cause, via the mid-plane, the first data to be moved from the at least one cache device to the first primary flash-based storage device such that the first data is stored in the first primary flash-based storage device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133